Citation Nr: 0101194	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  99-19 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an effective date prior to June 23, 1998, 
for a 40 percent evaluation for postoperative residuals of a 
fracture of the right humeral head with traumatic arthritis. 

2.  Entitlement to an evaluation in excess of 40 percent for 
postoperative residuals of a fracture of the right humeral 
head with traumatic arthritis.

3.  Entitlement to an evaluation in excess of 30 percent for 
osteochondritis dissecans of the left knee.


REPRESENTATION

Appellant represented by:	AMVETS




ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran had active service from March 1970 to October 
1976.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.  The veteran appealed that decision to 
the BVA and the case was referred to the Board for appellate 
review. 

The issues of entitlement to increased evaluations for 
postoperative residuals of a fracture of the right humeral 
head with traumatic arthritis, and osteochondritis dissecans 
of the left knee, are addressed in the remand portion of this 
decision.


FINDINGS OF FACT

1.  The veteran filed a claim for an increased evaluation for 
postoperative residuals of a fracture of the right humeral 
head with traumatic arthritis, evaluated as 20 percent 
disabling, on January 31, 1996.

2.  In March 1996, the veteran could abduct his right upper 
extremity to 45 degrees.


CONCLUSIONS OF LAW

1.  In March 1996, the schedular criteria for a 40 percent 
evaluation for postoperative residuals of a fracture of the 
right humeral head with traumatic arthritis were met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, including 
§§ 4.7, 4.40, 4.45, 4.59, 4.71a, and Diagnostic Codes 5010-
5200 (2000). 

2.  Giving the veteran the benefit of the doubt, an effective 
date of January 31, 1996 is warranted for a 40 percent 
evaluation for postoperative residuals of a fracture of the 
right humeral head with traumatic arthritis.  38 U.S.C.A. 
§§ 5107(b), 5110 (West 1991); 38 C.F.R. §§ 3.102, 3.400 
(2000)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the effective date for the grant of 
a 40 percent evaluation for postoperative residuals of a 
fracture of the right humeral head with traumatic arthritis 
should be prior to June 23, 1998.  The veteran argues that 
the effective date should be January 29, 1996 because he 
initially filed a claim for an increased evaluation on that 
date. 

In January 1996, the veteran submitted a claim seeking, among 
other things, an increased evaluation for "my service 
connected 'upper arm condition' (right arm) which is now 
rated at 20%."  A VA date and time stamp shows that the 
claim was received by VA on January 31, 1996.  The veteran 
was given a VA orthopedic examination in March 1996.  In June 
1996, the RO denied the veteran's claim.  The veteran filed a 
timely notice of disagreement in January 1997.  No Statement 
of the Case was issued, however.  

On June 23, 1998, the RO received a letter from the veteran's 
Congressman inquiring about the status of the veteran's 
increased rating claim filed in January 1996.  A copy of the 
January 1996 claim was submitted.  A VA examination was 
conducted in August 1998.  Based on the results from this 
examination, the RO, in a rating decision in December 1998, 
increased the evaluation for postoperative residuals of a 
fracture of the right humeral head with traumatic arthritis 
from 20 percent to 40 percent.  The RO determined that the 
effective date for the increase was June 23, 1998, the date 
of receipt of the Congressional Inquiry letter.

The effective date of an award of increased compensation 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date; 
otherwise, the effective date will be the date of VA receipt 
of the claim for increase, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a),(b)(2) (West 
1991); 38 C.F.R. § 3.400(o) (2000).  The question to be 
answered, therefore, is what is the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred?  

Disability evaluations are based on the comparison of 
clinical findings with the relevant schedular criteria.  38 
U.S.C.A. § 1155.  While a disability must be evaluated in 
relation to its history, 38 C.F.R. § 4.1, it is the present 
level of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(2000).  

The veteran's postoperative residuals of fracture of the 
right humeral head with traumatic arthritis are evaluated 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5200.  Under 
Diagnostic Code 5010, traumatic arthritis, substantiated by 
X-ray findings, is to be evaluated as degenerative arthritis.  
Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  

Under Diagnostic Code 5200, favorable ankylosis of the 
scapulohumeral articulation, with abduction of the major 
upper extremity to 60 degrees, such that the veteran can 
reach the mouth and head, warrants a 30 percent evaluation.  
A 40 percent evaluation is warranted for intermediate 
ankylosis of the scapulohumeral articulation, between 
favorable and unfavorable.  A 50 percent evaluation is 
warranted for unfavorable ankylosis, with abduction of the 
major upper extremity limited to 25 degrees from the side.  A 
July 1998 statement from a private physician establishes that 
the veteran is right-handed and his right upper extremity is 
therefore considered his major upper extremity for VA 
purposes. 

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Although not specifically 
mentioned in that decision, but also to be considered, is 
38 C.F.R. § 4.59, which speaks to painful motion.  Further, 
38 C.F.R. § 4.45 provides that consideration also be given to 
weakened movement, excess fatigability and incoordination.

The veteran was given a VA examination in March 1996.  The 
examiner said that abduction of the right shoulder was to 45 
degrees, indicating that the veteran could not reach to 
shoulder level.  While not perfectly clear, the examiner also 
appeared to indicate that the veteran could reach above his 
head, but that such motion caused significant discomfort.  In 
view of the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59, 
and DeLuca, 8 Vet. App. at 205-206, the Board shall discount 
the veteran's apparent ability to reach above his head as 
such motion was not pain-free.  Furthermore, as the examiner 
made an explicit finding that abduction was to 45 degrees, 
the Board shall accept that finding as being the definitive 
indicator of the veteran's range of motion of the right 
shoulder.  Under Diagnostic Code 5200, such a degree of 
abduction, between 60 and 25 degrees, warrants a 40 percent 
evaluation for intermediate ankylosis of the scapulohumeral 
articulation, between favorable and unfavorable.  

The evidence thus shows that by the time of the March 1996 VA 
examination, it was factually ascertainable that there was an 
increase in disability of the veteran's right shoulder 
disorder sufficient to warrant a 40 percent evaluation.  As 
there is no other medical evidence of record during this 
period to indicate the contrary, the Board shall give the 
veteran the benefit of the doubt, 38 C.F.R. § 3.102, and 
accept that such an increase in disability was present at the 
time the veteran filed his claim.  As the claim was received 
by VA on January 31, 1996, the effective date for the 40 
percent evaluation for postoperative residuals of fracture of 
the right humeral head with traumatic arthritis should 
therefore extend back to January 31, 1996.  


ORDER

Entitlement to an effective date of January 31, 1996, for a 
40 percent evaluation for postoperative residuals of a 
fracture of the right humeral head with traumatic arthritis, 
is granted.


REMAND

In June 1996, the RO denied claims of entitlement to 
increased evaluations for postoperative residuals of fracture 
of the right humeral head with traumatic arthritis, evaluated 
as 20 percent disabling, and for osteochondritis dissecans of 
the left knee, evaluated as 30 percent disabling, as well as 
for entitlement to a total disability rating based on 
individual unemployability (TDIU).  In January 1997, the 
veteran submitted a notice of disagreement (NOD) "with your 
decision of not allowing me an increase."  The Board 
construes this statement to constitute the veteran's NOD to 
the increased evaluation claims, but not the TDIU claim.  To 
date, however, the RO has not issued a Statement of the Case 
addressing the January 1997 NOD.  In the past, this issue 
would have been referred to the RO for additional 
development.  Pursuant to a recent decision of the United 
States Court of Appeals for Veterans Claims, however, in such 
a case, the issue is to be remanded to the RO for issuance of 
a statement of the case.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).

The appellant should be furnished a 
statement of the case addressing the 
issues of entitlement to increased 
evaluations for postoperative residuals 
of a fracture of the right humeral head 
with traumatic arthritis, currently 
evaluated as 40 percent disabling, and 
for osteochondritis dissecans of the left 
knee, and be given the opportunity to 
respond thereto.

The purpose of this REMAND is to provide the veteran due 
process, and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.






		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 

